USCA4 Appeal: 22-6546      Doc: 9         Filed: 11/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6546


        KELVIN GERARD MOSS,

                             Plaintiff - Appellant,

                     v.

        TONY MOORE,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. John Preston Bailey, District Judge. (1:19-cv-00209-JPB-JPM)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Kelvin Gerard Moss, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6546      Doc: 9        Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

              Kelvin Gerard Moss appeals the district court’s order and civil judgment awarding

        Moss $10,000 in damages after entry of a default in his civil action, which was filed

        pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

        U.S. 388 (1971). We have reviewed the record and find no reversible error. Accordingly,

        we affirm the district court’s corrected judgment. Moss v. Moore, No. 1:19-cv-00209-JPB-

        JPM (N.D.W. Va. Apr. 12, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2